Citation Nr: 0021061	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  97-10 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to March 
1971.  

This case was previously before the Board of Veterans' 
Appeals (Board) in December 1999, at which time it was 
REMANDED in order that the veteran might be afforded a 
hearing before a Member of the Board.  The veteran 
subsequently informed the Regional Office (RO) that he did 
not, in fact, desire such a hearing.  Accordingly, the case 
is once more before the Board for appellate review.  


FINDINGS OF FACT

1.  The evidence of record does not establish, nor is it 
alleged, that the veteran engaged in combat with the enemy.  

2.  The veteran does not have a post-traumatic stress 
disorder.  

3.  No competent evidence has been submitted linking the 
veteran's current psychiatric disability to his active 
military service.  


CONCLUSION OF LAW

The claim for service connection for an acquired psychiatric 
disorder, to include a post-traumatic stress disorder, is not 
well-grounded.  38 U.S.C.A. § 5107 (West 1991 and Supp. 
1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service administrative records disclose that, during the 
period from September 1968 to March 1971, the veteran was 
subjected to disciplinary action for various violations, 
including failure to obey a lawful order, and sleeping on 
watch.  

In a service clinical record of June 1968, it was noted that 
the veteran had become inebriated the previous night, and 
found on a "park bench asleep."  Additionally noted was that 
the veteran had been "sent in" due to a problem with 
"possible drug ingestion."  The clinical impression noted at 
the time of evaluation was of acute alcoholic intoxication; 
doubt any significant drug ingestion.  

In mid-July 1970, it was noted that the veteran was being 
referred for "routine evaluation" as a result of his 
application for conscientious objector status.  At the time, 
the veteran indicated that his application was not based on 
religious grounds, but rather on a belief that it was "wrong 
to kill" and that he was "opposed to violence."  On mental 
status examination, the veteran was alert and cooperative.  
His speech was somewhat circumstantial, and, at times, he had 
some difficulty in expressing his philosophical ideas.  
Nevertheless, there was no evidence of any disabling 
neurosis, psychosis, or organic brain disease.  Though the 
veteran expressed considerable general dissatisfaction with 
the Navy, as well as some confusion about his future goals, 
it was felt that "no psychiatric diagnosis" was warranted.  

In late July 1970, the veteran was seen following an 
unauthorized absence of three days.  At the time of 
evaluation, the veteran's roommates reported that he had been 
"acting confused on the weekend."  General questioning 
appeared to confuse him, and he would not admit or deny 
"abuse or having ETOH consumption."  The clinical impression 
was of a semi-acute confusion state, with mild toxic 
psychosis secondary to suspected drug abuse.  

On psychiatric consultation in early November 1970, it was 
noted that the veteran had made application for discharge 
from the Navy on the grounds of being a conscientious 
objector.  However, prior to any action being taken on his 
petition, he withdrew his application.  Reportedly, during 
the past six months, the veteran had manifested a change in 
his usual behavior.  On several occasions, he had been absent 
without leave from his duty station.  Reportedly, the veteran 
had been found sleeping when he was on "fire watch."  
Additionally noted was that, on one occasion, the veteran was 
discovered sleeping during an inspection of the barracks.  
Reportedly, the veteran had, on several occasions, simply 
"walked away" from his duty stations, or neglected to arrive 
for duty.  Though the veteran had been court-martialed, 
reduced in rank, incarcerated, and repeatedly reprimanded, he 
had persisted in neglecting to abide by the Navy's rules and 
regulations.  

The veteran stated that, over the past six months, he had 
developed ideas of persecution and reference.  He maintained 
that there might be a Navy conspiracy against him, but denied 
the fact that he himself had exhibited behavior which would 
precipitate reprimand and rebuke by Navy officials.  

On mental status examination, the veteran was alert and 
oriented, with an intact memory function.  He spoke 
spontaneously in goal-directed coherent sentences, and 
emphasized his dislike for military life, and his reluctance 
to return to active duty.  Though the veteran felt abused and 
persecuted by the Navy, there was no evidence of any paranoid 
delusions.  Nor was there any evidence of a psychotic thought 
disorder or of perceptual abnormalities.  The veteran's mood 
was one of resentment and defiance of the Navy.  He was 
unwilling to consider adverse consequences of his being 
absent without leave, or the self-destructive results of his 
becoming a deserter.  It was the impression of the examiner 
that the veteran was not psychotic, but, rather, that he 
manifested a characterological disorder consistent with a 
passive-aggressive personality disorder. 

In correspondence of early February 1971, it was noted that a 
diagnosis of passive-aggressive personality disorder, 
existing prior to entry into service, was most appropriate in 
the veteran's case.  Additionally noted was that the veteran 
was not in need of psychiatric treatment, and that 
hospitalization would be of no benefit.  

Following a service separation examination of March 1971, 
there was noted a diagnosis of passive-aggressive personality 
disorder, existing prior to the veteran's entry into service.  

A private record of hospitalization covering the period from 
March to April 1978 reveals that the veteran was admitted at 
that time "through the efforts of alcoholism workers in San 
Angelo."  At the time of admission, it was noted that the 
veteran was on probation for driving while intoxicated.  
Additionally noted was that the veteran was experiencing no 
serious withdrawal problems, though he had had hallucinations 
in the past.  On mental status examination, the veteran 
exhibited moderate attention to his grooming and care.  His 
affect was within normal limits, and there was no evidence of 
any depressive, hostile, or anxious mood.  The veteran showed 
no hallucinatory, paranoid, or other delusional influences, 
and his sensorium was clear.  At the time of evaluation, the 
veteran was well-oriented.  His insight and judgment into his 
life's problems were apparent, but not well structured.  His 
attention span and memory were described as intact.  The 
pertinent diagnosis noted was alcohol addiction.  

In June 1981, the veteran was hospitalized at a Department of 
Veterans Affairs (VA) medical facility for problems with 
"alcohol dependence."  At the time of admission, the veteran 
gave a 20-year history of alcohol use.  Reportedly, the 
veteran's alcohol intake had been seen by him as a problem 
"since 1970."  The pertinent diagnosis noted was alcoholism, 
continuous.  

During the period from mid-July to mid-August 1987, the 
veteran was once again hospitalized at a VA medical facility.  
At the time of admission, it was noted that the veteran was 
essentially a "binge drinker" who would go for approximately 
three months without alcohol, and then "go on a binge lasting 
approximately a week."  Though the veteran's history was 
negative for evidence of delirium tremens, hallucinations, or 
withdrawal seizures, it was positive for increasing and 
worsening blackouts.  The pertinent diagnosis noted was 
continuous alcohol dependence.  

Private outpatient treatment records dated in March and April 
1978 reveal that the veteran was seen at that time for an 
initial psychiatric evaluation.  That evaluation resulted in 
a clinical impression of paranoid schizophrenia.  Noted at 
the time was a "long history of recurrent psychotic episodes, 
as well as past failures in both jobs and school "secondary 
to psychotic thinking (that is, ideas of reference, grandiose 
delusions, and paranoid ideation).  

In a private clinical entry of mid-March 1993, it was noted 
that the veteran had previously been in the Navy, that he had 
become "paranoid" in his thinking, and had been "placed in 
the brig."    Additionally noted was that the veteran "may" 
have had a psychotic episode in Hawaii, and that he "felt 
that he had a post-traumatic stress disorder."  The clinical 
impression noted was possible paranoid schizophrenia.  

In correspondence of April 1995, the veteran's former spouse 
wrote that, "in her opinion, the veteran was a legitimate 
post-traumatic stress disorder case from the Vietnam Era."  
She was further of the opinion that the veteran's 
"hospitalization history for alcoholism, lack of work 
history, and legal history" supported his claim for post-
traumatic stress disorder.  

Private outpatient treatment records covering the period from 
May to July 1995 show treatment during that time for various 
psychiatric problems.  

At the time of a VA general medical examination in July 1995, 
the veteran stated that he took Librium three times a day for 
"panic attacks."  The veteran's behavior, comprehension, 
emotional reaction, orientation, and memory were described as 
normal.  The pertinent diagnosis noted was history of panic 
attacks.  

Private outpatient treatment records covering the period from 
July to August 1995 show continuing treatment during that 
time for various psychiatric problems.  In an entry of late 
August 1997, there was noted a history of paranoid 
schizophrenia and alcohol abuse.  Additionally noted were "+" 
post-traumatic stress and mood disorders.  

On VA fee-basis psychiatric examination in August 1995, it 
was noted that the veteran had been referred by the VA for 
psychiatric evaluation and mental status examination.  
Reportedly, the evaluation conducted "followed the guidelines 
submitted by the VA for a post-traumatic stress disorder 
diagnosis."

At the time of evaluation, the veteran stated that, while a 
"radioman" in service, he was sent to Hawaii, where he 
handled "communication between Vietnam and the United 
States."  According to the veteran, this information was 
"very confidential."  After approximately 20 months in 
Hawaii, the veteran became disenchanted, and "the problems 
started."  The veteran applied for conscientious objector 
status, with the result that he was removed from his 
position, and moved to a dormitory.  The veteran was 
reportedly placed on "double watch schedule for a period of 
three weeks," and his personal life was placed "under 
surveillance 24 hours a day."  The veteran was tired and 
exhausted, and both totally isolated and detached from 
meaningful contacts, with the result that he "started 
building confabulations in his mind."  The veteran thought 
that a "conspiracy from the Navy was taking place" to get 
him, with the result that he began to experience panic 
attacks.  The veteran described his panic attacks as severe, 
characterized by motor excitement, fear, and impending doom.  
As the veteran's emotional stress continued to build, he 
reportedly became delusional.  At that point, he did in fact 
believe that the Navy was conspiring against him.  He became 
hyperreligious, and ended up believing that the "whole world 
was about to set a conspiracy against his life."  The veteran 
was subsequently seen by a psychiatrist, who "sent a letter 
with a diagnosis of passive-aggressive personality disorder."  
At the time of evaluation, the veteran stated that he "did 
not participate from any combat experience."  

On mental status examination, the veteran was "quite 
cognizant and spontaneous." His speech was well articulated 
and goal-directed, and both concentration and attention span 
were within normal limits.  The veteran's memory was intact 
for past, recent, and immediate recall.  In fact, he was 
"able to mention and get closer to important dates related to 
psychological events occurring over the past years."  The 
veteran denied active visual or auditory hallucinations, and 
likewise denied persecutory delusions, ideas of reference, 
magical thinking, and somatic complaints.  The veteran 
expressed himself in a logical manner, and was able to reach 
logical conclusions to proverb interpretations.  He 
established both similarities and differences, and his fund 
of knowledge was good based on his level of education.  At 
the time of evaluation, the veteran's affect was moderately 
apprehensive and anxious.  His mood was "depressed," and 
though he denied active suicidal or homicidal ideation, he 
was "disappointed and hopeless with his life."  Though the 
veteran denied homicidal intention or ideation, he admitted 
to certain suicidal ideations during episodes of possible 
psychosis.  At the time of evaluation, the veteran's insight 
was limited, and his judgment poor.  The pertinent diagnoses 
noted were psychotic disorder, not otherwise specified; and 
schizoid personality disorder features.  In the opinion of 
the examiner, though the diagnosis of "psychotic disorder, 
not otherwise specified" seemed the "most appropriate based 
on information gathered during the evaluation and certain 
atypical manifestations of psychotic behavior," it was 
somewhat difficult "to come up with an infallible opinion."  

Private outpatient treatment records covering the period from 
September through October 1996 show continued treatment 
during that time for various psychiatric problems.  

In a statement of early January 1997, one of the veteran's 
friends wrote that she had been acquainted with the veteran 
since 1959, and attended school with him "from the sixth 
grade through high school."  According to the veteran's 
friend, the veteran was involved in all aspects of school 
life, "succeeding mainly in athletics."  The veteran's friend 
additionally commented that she had had "no personal contact" 
with the veteran since 1965."  

In a statement of early January 1997, another of the 
veteran's friends wrote that he had been a "fellow high 
school schoolmate" of the veteran, and that the veteran was 
"a good student and a fine athlete."  The veteran's friend 
further commented that he had had "no personal contact" with 
the veteran since 1965, and could therefore not "verify or 
testify as to personal events concerning him after 1965."  

Private outpatient treatment records dated in June 1997 show 
continued treatment for various psychiatric problems.  

In a statement of September 1995, the psychiatrist who had 
previously evaluated the veteran in November 1970 wrote that 
the veteran had been under his psychiatric treatment since 
March 1995, and that it was his impression that the veteran 
suffered from "a psychotic illness."  

During the course of an RO hearing in July 1997, the veteran 
stated that he had never received a diagnosis of post-
traumatic stress disorder from any doctor.  The veteran 
further testified that his "stressors" consisted of the "type 
of work" he performed in the Navy, and the "secrecy 
involved."  According to the veteran, part of his job was to 
read a daily report from every intelligence organization 
working in Vietnam, information which was "contrary to what 
most people believed about the war."  When questioned as to 
whether he had any "combat experience," the veteran replied 
that he did not.  

A VA outpatient treatment record dated in early October 1997 
is significant for a clinical impression of a psychosis, not 
otherwise specified, rule out paranoid schizophrenia with 
associated anxiety and dysphoria, based on a history of 
delusions of persecution, delusions of grandeur, and ideas of 
reference.  Additionally noted were diagnoses of alcohol 
dependence, and "elements of inadequate personality, by 
history."  

During the course of a VA psychological consultation 
approximately one week later, it was noted that the veteran 
was well-oriented, though he exhibited pressured, rapid 
speech with a flight of ideas.  Reportedly, the veteran had 
experienced several psychotic breaks, "the first one being at 
23 years while serving in the Navy as a communications 
specialist stationed in Hawaii."  According to the veteran, 
he had delusions of grandeur and persecution, and believed 
that the end of the world was imminent.  The veteran 
additionally believed that he was the leader of a world-wide 
protest group against the Vietnam war.  The pertinent 
diagnosis was manic-depression, manic.  

In March 1998, a VA fee-basis psychiatric examination was 
accomplished.  At the time of evaluation, it was noted that 
the veteran had been referred by the VA "to obtain a 
psychiatric evaluation and mental status examination for a 
presumed mental disorder."  Reportedly, the veteran carried a 
diagnosis of bipolar disorder.  The veteran described his 
paranoid nature, and stated that he had been paranoid "for 
several years," and was therefore suspicious toward other 
individuals.  According to the veteran, his first episode of 
acute paranoia and psychosis occurred at the end of 1970 or 
the beginning of 1971 while stationed in Hawaii.  At that 
time, the veteran did not receive psychiatric treatment.  
Apparently, the veteran's episode of psychosis "cleared up on 
its own" with no psychiatric intervention or administration 
of psychotropic medication.  Following this first reported 
episode of psychosis, the veteran remained at a Navy base in 
Hawaii, where he was given one month of absence, following 
which he returned to Texas.  It was at this time that the 
veteran first saw "a psychiatrist in town" resulting in a 
suspicion that the physician in question sent a letter to his 
Navy commander with a diagnosis of passive-aggressive 
personality disorder.  Following his discharge from the 
service, the veteran reportedly abused alcohol, and, in 1973, 
developed a second episode of psychosis.  He continued to get 
worse, and, reportedly, in the middle of December 1973, 
attempted to stab himself in the chest.  One of the veteran's 
latest episodes of psychosis was reported to have occurred 
while he was in jail in Texas, following his incarceration 
for "breaking his probation status."  

On mental status examination, the veteran was alert and well-
oriented, though disheveled, with poor body hygiene.  The 
veteran's speech was well articulated, and he maintained good 
eye contact toward the examiner.  The veteran's memory was 
intact for past, recent, and immediate recall.  Concentration 
and attention span were described as normal, and the 
veteran's affect was "cordial and friendly."  According to 
the veteran, his mood was "stable with his current regimen."  
He denied periods of elation and feelings of hopelessness, as 
well as suicidal and homicidal ideation.  The veteran's 
thought processes were normal and well organized, and his 
thought content showed no manifestation of acute psychosis, 
or of either visual or auditory hallucinations.  At the time 
of evaluation, the veteran commented on his feelings of 
suspiciousness and paranoia, though he did not appear to be 
having acute manifestations of paranoia during the 
examination.  The veteran denied somatic preoccupations, and 
likewise denied both compulsions and obsessions.  According 
to the veteran, his life was isolated and distant from any 
type of social contact.  Judgment and insight were adequate 
to the veteran's present circumstances, and he was compliant 
with medication.  The clinical impression noted was of 
bipolar affective disorder, Type I, more recent episode, 
unspecified; and alcohol abuse in full remission since 1995.  

Analysis

As to the issue currently before the Board, the threshold 
question which must be resolved is whether the veteran's 
claim is well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 1999); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  A well-grounded claim is a plausible claim, meaning 
a claim which appears to be meritorious.  See Murphy, 
1 Vet. App. 81.  A mere allegation that a disability is 
service connected is not sufficient; the veteran must submit 
evidence in support of his claim which would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The second and third elements 
of this equation may also be satisfied under 38 C.F.R. 
§ 3.303(b) (1998) by:  (a) evidence that a condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology.  See 38 C.F.R. § 3.303(b) 
(1998); Savage v. Gober, 10 Vet. App. 488 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumptive period, and (ii) present manifestations of the 
same chronic disease.  Ibid.  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1999).  
Moreover, where a veteran served for ninety (90) days or more 
during a period of war, and a psychosis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  Finally, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (West 1991 & Supp. 1999).  

Prior to March 7, 1997, VA regulations provided that service 
connection for post-traumatic stress disorder required 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor was 
related to combat, service department evidence that the 
veteran engaged in combat, or that the veteran was awarded 
the Purple Heart, Combat Infantryman Badge, or similar combat 
citation would be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (1999).  However, if the 
claimed combat stressor was not combat related, the veteran's 
lay testimony regarding his inservice stressor was 
insufficient, standing alone, to establish service 
connection, and required corroboration by credible evidence.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); 
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

Effective March 7, 1997, service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
Chapter 38; a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f) (1999).  

In the present case, service medical records do not document 
the existence of an acquired psychiatric disorder for which 
service connection might appropriately be granted.  While on 
a number of occasions in service, and at service separation, 
the veteran received a diagnosis of a personality disorder, 
such is not an appropriate subject for a grant of service 
connection under the applicable law and regulations.  
38 C.F.R. § 3.303(c) (1999).  In point of fact, in late July 
1970, it was noted that the veteran showed "no evidence" of 
any disabling neurosis, psychosis, or organic brain disease.  
While shortly thereafter, the veteran was described as 
suffering from a "mild toxic psychosis," this was secondary 
to suspected drug abuse, and, as such, acute and transitory 
in nature.  As noted above, as of the time of the veteran's 
service separation examination in March 1971, there was 
present only a "nonservice connectable" passive-aggressive 
personality disorder.  

The earliest clinical indication of the presence of an 
acquired psychiatric disorder for which service connection 
might potentially be granted is revealed by private 
outpatient treatment records dated in 1995, approximately 24 
years following the veteran's discharge, at which time he 
received a diagnosis of paranoid schizophrenia.  While at the 
time of that diagnosis, the veteran gave "a long history" of 
recurrent psychotic episodes, at no time was it noted that 
the veteran's psychiatric disability was in any way related 
to his active service.  

The Board acknowledges that, since the time of his discharge 
from service, the veteran has received varying psychiatric 
diagnoses, including the aforementioned schizophrenia, panic 
attacks, an unspecified psychotic disorder, and a bipolar 
affective disorder.  However, on no occasion has the 
veteran's psychiatric symptomatology been linked to an 
episode or incident of his period of active service.  Under 
such circumstances, the veteran's claim for service 
connection for an acquired psychiatric disorder is not well 
grounded, and must be denied.  

Turning to the separate, but associated issue of service 
connection for post-traumatic stress disorder, the Board 
notes that, by the veteran's own admission, he neither served 
in the Republic of Vietnam, nor engaged in combat with the 
enemy.  (Hearing Transcript, p. 5).  Moreover, during the 
course of a personal hearing in July 1997, the veteran 
specifically stated that he had never received a diagnosis of 
post-traumatic stress disorder from any physician.  (Hearing 
Transcript, p. 2).  To the extent that the veteran's 
inservice duty as a radioman is "corroborated" by service 
records, there exists no evidence that such "service," in and 
of itself, constitutes a valid stressor for post-traumatic 
stress disorder purposes.  The sole "evidence" of the 
existence of a post-traumatic stress disorder consists of an 
outpatient notation in July 1995 of "+" post-traumatic stress 
disorder, a "finding" which is totally unsubstantiated by the 
evidence of record.  Indeed, as of the time of a recent VA 
psychiatric examination in March 1998, the veteran was found 
to be suffering not from a post-traumatic stress disorder, 
but rather from a bipolar affective disorder which, as 
previously noted, is unrelated to his active service.  

As noted above, in order for a claim to be well grounded, 
there must be, at a minimum, competent evidence of current 
disability.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  
Absent a current diagnosis of post-traumatic stress disorder, 
the veteran's claim for that disability is not well grounded, 
and must therefore be denied.  

In reaching this determination, the Board has given due 
consideration to the recent statement of the veteran's former 
spouse to the effect that he (the veteran) is "a legitimate 
post-traumatic stress disorder case from the Vietnam Era."  
However, statements by laypersons ostensibly untrained in 
medicine cannot constitute competent medical evidence to 
render a claim well grounded.  A layperson can certainly 
provide an eyewitness account of visible symptoms.  Layno v. 
Brown, 5 Vet. App. 465, 469 (1994).  However, the capability 
of a witness to offer such evidence is different from the 
capability of a witness to offer evidence which requires 
medical knowledge.  For the most part, a witness qualified as 
an expert by knowledge, skill, experience, training, or 
education must provide medical testimony.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  In the case at 
hand, the record does not demonstrate that the veteran's 
former spouse possesses the expertise necessary to render a 
medical opinion.  Accordingly, the veteran's claim for 
service connection for post-traumatic stress disorder remains 
not well grounded, and must be denied.  


ORDER

Service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder, is denied.  



		
	Gary L. Gick
	Member, Board of Veterans' Appeals




 

